            Case 1:20-cr-00102-VEC Document 72 Filed 08/23/21 Page      USDC 1 of 5
                                                                               SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 8/23/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              : 20-CR-102 (VEC)
                                                              :
 MARIA FERNANDA GUTIERREZ OSPINA,                             :     ORDER
 JOSE ANDRE URENA SANCHO,                                     :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS the Court is scheduled to sentence Ms. Gutierrez on Thursday, August 26,

2021 at 11:00 A.M., Dkt. 65; and

       WHEREAS Ms. Gutierrez’s Pre-Sentence Report (“PSR”) refers to two victim impact

statements, see Gutierrez PSR, Dkt. 66 at ¶¶ 46–50;

       IT IS HEREBY ORDERED that by no later than Monday, August 23, 2021, the

Government must immediately file any victim letters with appropriate redactions on the public

docket and must email Chambers unredacted versions. See Ind. Prac. R. 3(A).

       IT IS FURTHER ORDERED that by no later than Friday, August 27, 2021, the

Government must file a letter answering the following questions:

       1. Have all victims been notified of the sentencing?

       2. Do any victims wish to be heard at sentencing?

       3. What is the Government’s theory on the scope of the fraud in which Ms. Gutierrez

           and Mr. Urena were engaged? The restitution order in Ms. Gutierrez’s case lists

           victims of the underlying fraud scheme that generated the funds Ms. Gutierrez was

           involved in laundering. Consent Order of Restitution, Dkt. 71-2. Ms. Gutierrez’s
  Case 1:20-cr-00102-VEC Document 72 Filed 08/23/21 Page 2 of 5




   allocuted to allowing her accounts to be used to move money that she learned was

   proceeds of a fraud, but her allocution did not suggest that she was involved in or

   knew anything about the underlying fraud. See Gutierrez Plea Transcript, Dkt. 52 at

   22–29. Similarly, Mr. Urena allocuted to lying to the bank about money that was

   moving into his account, but his allocution did not suggest that he was involved in or

   knew anything about the underlying fraud. See Urena Plea Transcript, Dkt. 60 at 25–

   34; Urena Plea Transcript, Dkt. 62 at 7–8. What is the Government’s proffer with

   respect to these defendants’ involvement in or knowledge of the underlying scheme to

   defraud elderly people?

4. Did any bank experience loss from the fraud?

5. In Mr. Urena’s PSR, it states that: “According to information provided by the

   Government, actual losses amounting to $3,207,116.74 were sustained by the victims

   as a result of the fraud perpetrated by the defendants during the course of the instant

   offense.” Urena PSR, Dkt. 67 ¶ 48; see also Gutierrez PSR ¶ 42 (noting that the

   defendants and their co-conspirators received a total of $3,207,116.74 from victims

   between 2016 and 2019). Ms. Gutierrez’s restitution is listed as $1,037,372.86, see

   Consent Order of Restitution at 1–2, which is a little under a third of the actual losses.

   Mr. Urena, however, is being held accountable for $609,974.07 in restitution. Urena

   PSR ¶ 48. Given that Mr. Urena’s portion of the agreed upon restitution is less than

   one-third of the total, it appears the Government is proposing that the Court should

   apportion restitution liability. See 18 U.S.C. § 3664(h) (allowing restitution to be

   apportioned to reflect a defendant’s level of contribution to the victim’s loss and the

   economic circumstances of each defendant). But the Consent Order itself states that




                                       2 of 5
         Case 1:20-cr-00102-VEC Document 72 Filed 08/23/21 Page 3 of 5




          restitution is joint and several. See Consent Order of Restitution at 1–2. Is the

          Government proposing that all Defendants involved in this fraud be ordered to pay

          restitution jointly and severally with the others or is the Government proposing

          liability being apportioned pursuant to 18 U.S.C. § 3664(h)? The Government must

          explain the factual basis for its proposed apportionment of restitution.

       6. The plea agreements for both Ms. Gutierrez and Mr. Urena set the loss amount for

          Guidelines purposes as between $550,000 and $1.5 million. The Government must

          explain the basis for its loss calculation for these two Defendants.

       IT IS FURTHER ORDERED that Defendants may respond, if either wishes, to the

Government’s letter by no later than Friday, September 3, 2021.

       IT IS FURTHER ORDERED that the sentencing of Ms. Gutierrez is adjourned to

Monday, September 13, 2021 at 2:00 P.M. The sentencing will be held in Courtroom 443 of

the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New

York 10007.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.




                                              3 of 5
         Case 1:20-cr-00102-VEC Document 72 Filed 08/23/21 Page 4 of 5




       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0120. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.
                                                      _________________________________
Date: August 23, 2021                                       VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                             4 of 5
          Case 1:20-cr-00102-VEC Document 72 Filed 08/23/21 Page 5 of 5




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               5 of 5
